Title: From George Washington to Lamar, Hill, Bisset, & Company, 18 November 1785
From: Washington, George
To: Lamar, Hill, Bisset, & Company



Gentn
Mount Vernon 18th Novr 1785.

Inclosed you have a copy of my last—Since which I have been honored with your favor of the 22d of Augt—This Letter will be

conveyed to you by —— in the ——, which will return immediately to this river & afford a safe & good conveyance for the Wine ordered by Mr Hill—the cost of wch as soon as I am advised of it shall be paid by a Bill on London. I am Gentn &c.

G: Washington

